The appellant was indicted for murder in the first degree and on trial was convicted of murder in the second degree.
Two days before the trial, appellant moved the circuit court for a subpoena duces tecum directed to the court reporter and his assistants, the State attorney and his assistants to the State requiring them to file with the clerk of the circuit court the transcribed testimony and stenographic notes containing the testimony of named witnesses who appeared before them at the city hall and testified. The motion alleges that it was necessary for appellant to have access to this testimony to prepare his defense and to impeach said witnesses because of the contradictory nature of the testimony given by them.
It is contended by the appellant that the denial of this motion amounted to the denial of due process and equal protection as guaranteed by Section 11 of the Declaration of Rights and Amendments V, VI, and XIV of the Federal Constitution.
A similar question was presented to and considered by this Court in State ex rel. Brown v. Dewell, 123 Fla. 785, *Page 531 167 So. 687, wherein we held that the defense was entitled to have the evidence before the grand jury turned over to the clerk for his (defendant's) inspection. I think the case at bar is ruled by and should be reversed on authority of that one.
I therefore dissent and am authorized to say that Mr. Justice BUFORD and Mr. Justice ADAMS concur in this dissent.
BUFORD and ADAMS, JJ., concur.